DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 4/6/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “varying a ratio of a volumetric flow of the permeate stream to a volumetric flow of the dry feed stream from 30 to 80%, and wherein the permeate stream comprises at least about 99 mol.% propylene.” Applicant’s example 2, which is a study of varying stage cut or ratio of permeate stream to feed stream is the only support for this part of the claim. There are two issues with this claim. 
(1) Example 2 only has polymeric membrane, and applicant’s disclosure has the polymeric membrane as a facilitated membrane with silver ions. Claim 1 recites ceramic membrane as alternative. For which there is no support in the disclosure under 112(a). Suggest removing the ceramic membrane. Propylene in feed is 70% in example 2, which means claim 7 also has new matter.
(2) The varying of the ratio is indefinite without a factor for such variation, such as time, in a process for manufacture. To overcome this rejection, Examiner suggests using  the ratio as a range, as in -- wherein the ratio a volumetric flow rate of the permeate stream to a volumetric flow rate of the feed is in the range from 30% to 70%, and wherein the permeate stream comprises at least 99% propylene -- 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0100479) in view of “Membrane Retrofit Option for Paraffin/Olefin Separation-A Technoeconomic Evaluation” Motelica et al, Ind. Eng. Chem. Res. 2012, 51, 6977-6986.

    PNG
    media_image1.png
    732
    760
    media_image1.png
    Greyscale

Liu teaches the process substantially as claimed in fig. 1, copied herein with annotations. As in applicant’s case, in Liu, retentate is propane and permeate is propylene in the membrane process step see [0032] for details of fig. 1, which is mixed with the distillation tops, propylene and collected as ‘polymer grade propylene’. Polymer grade propylene is >99.5 mol% propylene. However, if the feed stream were to be at 72% or more in concentration, the Fig. 1 out put would have been >99.3% propylene as established below:
The embodiment in fig. 1 shows only up to 97% propylene in permeate, for a feed concentration at 65%. Nonetheless, the embodiment in fig. 2 shows that when the membrane feed is at 72% or more, the permeate output is at 99.3% or more [0033]. Additionally, the membrane used by Liu is also the same as that used by the applicant [0025]. See facilitated transport membranes in [0023 – 0030], and particularly, high separation factor membrane (as high as 1000) in [0028]. All these provide evidence that Liu process is inherently capable of making permeate at > 99% purity. Additionally, the output requirement in Liu is > 99.5 mol% propylene. While Liu does not teach about the permeate to feed ratio (the ratio range claimed is broad), it would have been obvious to one of ordinary skill to optimize the ratio to achieve maximum propylene recovery at the required propylene concentration in permeate. 
See MPEP 2112.02 - I about inherency in process claims, and 2144.05 – II for routine optimization.

    PNG
    media_image2.png
    417
    669
    media_image2.png
    Greyscale

Partial view of Fig. 2 of Liu, with annotations.
Regarding the refrigeration system in claims 1 and 6, at the outset, it is unclear if this is part of the invention, or part of the existing plant that is being retrofitted (debottlenecked). Notwithstanding, use of refrigeration systems in olefin-paraffin separations is well-known and commonly used in the industry as is evidenced by the Motelica NPL article provided by the applicant, which teaches use of membranes in removing bottlenecks in olefin/paraffin distillation, details of which are provided in terms of ethylene/ethane, but teaches that the same principles are true for propylene/propane. See fig. 4a) similar to applicant’s disclosure, which is shown without the refrigeration cycles for simplicity (Bottom paragraph, under results and discussion, left column.) The conditions such as condensing temperature (-40F) is dependent on propylene condensation temperature at the compression pressure, which would have been obvious.
Claims 2-5: membrane containing chitosan and metal cation (silver) – see [0024-0029] – discussion on the various facilitated transport membranes of the kind, with relative performances.
Claims 7-10: feed stream has about 65% propylene (this is not a patentable limitation because it is just the nature of the feed stream to be processed, unless applicant can show that this is a modified stream). Permeate stream can have over 99.5% propylene (abstract, [0021]). Liu does not state the recovery in the membrane unit as 40%, but the overall recovery of propylene in 90-98% [0013], which, when compared with the very high selectivity of the membranes suggested [0028], this condition would be met (see applicant’s corresponding disclosure in [0023]. 

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. They are addressed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777